ORDER

PER CURIAM.
Defendant, Dan C. Conner, appeals from the judgment entered on his conviction by the court of possession of marijuana under 35 grams, in violation of section 195.223 RSMo (2000), on which he was sentenced to one year of incarceration in a medium security institution.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
*57The judgment is affirmed in accordance with Rule 30.25(b).